HANFORD, District Judge.
The land which is the subject of controversy in this suit was entered under the act of June 3, 1878 (Supp. Rev. St. U. S. [2d Ed.] 167), providing for the sale of lands chiefly valuable for timber and stone, and the complainants purchased the same several years after the entry had been allowed at the local land office. By an order of the commissioner of the general land office, the entry was suspended; and after the taking of proofs and the usual hearings the entry was, by an order of the secretary of the interior, canceled, and a patent for the same land has been issued to the defendant. The opinion of the secretary of the interior shows that the original entry was deemed fraudulent, and on that ground solely it was canceled, and that no consideration whatever was given to the rights of the complainants as bona fide purchasers. It is my opinion that, where land has been regularly entered under the act above referred to, it is not subject to forfeiture after it has been conveyed to a bona fide purchaser. Lewis v. Shaw, 70 Fed. 289-294. It is also my opinion that the evidence clearly shows that the complainants are “bona fide purchasers,” within the meaning of that phrase in the act of congress above referred to. I also hold that the case in the land department, after the entry had been suspended, should have been adjudicated bv the board composed of the attorney general, the secretary of the interior, and the com.missioner of the general land office, as provided by sections 2450 and •2451, Rev. St., and that the secretary of the interior, without a determination of the board, could not lawfully cancel the entry. Land Co. v. Hollister, 75 Fed. 941. Decree for complainants, as prayed for.